SEYMOUR, Circuit Judge.
Plaintiffs Cleo M. and LaJuan Gay Bradford (Bradford) brought this quiet title action pursuant to 28 U.S.C. § 2409a.1 Named as defendants were the owners of the property to the northwest of the Bradford land, including Pauline Street Johnson, Farmers Union Cooperative Royalty Com*702pany, Flag Oil Corporation, J. D. Lee and other interest holders (the Johnson defendants), and the owner of the property to the southeast of the Bradford land, the United States. The property of all parties to the litigation is contiguous to the Red River in Harmon County, Oklahoma.
The original complaint alleged that Bradford owned the entire bed of the Red River adjoining his land, and that the respective defendants owned the entire riverbed adjoining their lands. Bradford sought to establish the lateral boundaries extending across the river between his land and that of the Johnson defendants to the northwest and the United States to the southeast. Appendix A to this opinion is a copy of a diagram, drawn on a 1921 survey, that shows the approximate relationship of the parties’ land to one another and to the Red River.
The Johnson defendants filed answers and cross-claims alleging ownership of the entire riverbed adjoining their property. In its answer, counterclaim and cross-petition, the United States admitted the riparian nature of the lands at issue, and that Bradford and the Johnson defendants were entitled to the north one-half of the Red River bed. But it asserted ownership of the south half of the riverbed on the basis of Oklahoma v. Texas, 258 U.S. 574, 42 S.Ct. 406, 66 L.Ed. 771 (1922). In addition, the United States raised 28 U.S.C. § 2409a(f) as an “affirmative defense.” That statute provides:
“Any civil action under this section shall be barred unless it is commenced within twelve years of the date upon which it accrued. Such action shall be deemed to have accrued on the date the plaintiff or his predecessor in interest knew or should have known of the claim of the United States.”
The United States cited two decisions of the Supreme Court, Oklahoma v. Texas, 258 U.S. 574, 42 S.Ct. 406, 66 L.Ed. 771 (1922), and Oklahoma v. Texas, 260 U.S. 606, 43 S.Ct. 221, 67 L.Ed. 428 (1923), and their historical notoriety as the sole grounds for establishing the knowledge requirement of the statute.
Subsequently, Bradford filed an amended complaint disclaiming any interest in the south half of the riverbed and alleging only that through the acquisition of his riparian land he had acquired title to the north half. The Johnson defendants did not abandon their claims to the entire riverbed abutting their land.
Pursuant to a pretrial conference and order, Bradford and the United States agreed that the median line of the Red River bed and the boundary between their lands would be established by a recent U. S. Government survey. Bradford and the Johnson defendants agreed that the boundaries between their lands would be determined in accordance with the Oklahoma Supreme Court opinion in Goins v. Merryman, 183 Okl. 155, 80 P.2d 268 (1938). The pretrial order stated that the principal remaining issue was the ownership of the south half of the riverbed claimed by both the United States and the Johnson defendants. Although the pretrial order declared that the district court had jurisdiction over the cause of action, the statute of limitations issue raised in the answer of the United States was not mentioned.
The United States subsequently filed three briefs and an amended answer, all claiming ownership only of the south half of the riverbed adjoining the property of Bradford and the Johnson defendants. The riparian character of the lands was expressly admitted by the United States in these pleadings. The parties thereafter entered into stipulations that declared Bradford the owner of the north half of the riverbed adjoining his land and the United States the owner of the south half, established the boundaries between the lands of Bradford and the United States, resolved all factual disputes, and left the only remaining issue of law the ownership of the south half of the riverbed abutting the property of the Johnson defendants. The case was submitted to the trial court on these stipulations.
As we have stated, the United States based its claim upon the Oklahoma v. Texas *703cases, particularly the opinion reported at 258 U.S. 574, 42 S.Ct. 406, 66 L.Ed. 771 (1922). The Johnson defendants relied on Choctaw & Chickasaw Nations v. Seay, 235 F.2d 30 (10th Cir.), cert. denied, 352 U.S. 917, 77 S.Ct. 216, 1 L.Ed.2d 123 (1956). Appendix B is a copy of an historical map showing the relation of Oklahoma and the Red River to the lands involved in the cited federal actions. After tracing the history of the Oklahoma v. Texas litigation, the trial court concluded that those cases are not determinative here because they conclusively established ownership of the Red River bed only between the mouth of the North Fork and the 98th degree of west longitude, an area which does not include the land at issue in this case.
According to the stipulated facts, the lands of Bradford and the Johnson defendants and all of the adjoining bed of the Red River originally belonged to the United States. The United States issued the initial patent to the Bradford land to Bradford’s predecessor in 1905, and the initial patent to the land now owned by the Johnson defendants in 1925. The common law rule concerning conveyances of riparian land was set out by this court in Seay:
“Under the common law, a grant of land bounded on a non-navigable river by a grantor who owns to the center or thread of the stream conveys to the grantee the land to the center or thread of the stream, unless the terms of the grant and the attendant circumstances clearly denote an intention to stop at the edge or margin of the river.
“When, however, the grantor owns the entire bed of the stream, but no part of the upland on the opposite side, in the absence of a clear indication of a contrary intention from the terms of the grant and the attendant circumstances, the grant will be construed to convey to the grantee the entire bed of the stream.”
235 F.2d at 35 (emphasis added). The district court examined the original patent and the circumstances surrounding its conveyance and found no clear indication that the United States intended to retain any part of the Red River bed. Accordingly, it concluded that the Johnson defendants, as successors in interest to the original patentee, own the entire riverbed abutting their property.
The United States raises two issues on appeal. First, it renews its contention that the suit is barred by 28 U.S.C. § 2409a(f). Second, it argues for the first time that the lands at issue were not riparian either when patented or at any time thereafter, and that therefore principles of riparian ownership should not be applied. We hold jurisdiction to be established in this case as a matter of law. Moreover, under the circumstances surrounding this litigation, the interests of justice would not be served by allowing the Government to present a new theory of relief for the first time on appeal. In any event, the Government’s new theory is totally without merit under long established principles of property law. Accordingly, the judgment is affirmed.
I.
The Government has consented to be sued in quiet title actions under 28 U.S.C. § 2409a(a). Such an action is barred, however, if it is commenced more than twelve years after the date upon which the plaintiff or his predecessor in interest knew or should have known of the claim of the United States. See 28 U.S.C. § 2409a(f). Timeliness is a jurisdictional prerequisite to suit under section 2409a. Knapp v. United States, 636 F.2d 279, 282 (10th Cir. 1980).
The complaint in this case expressly alleged jurisdiction. The Government challenged that jurisdiction on the sole basis that Oklahoma v. Texas, 258 U.S. 574, 42 S.Ct. 406, 66 L.Ed. 771 (1922), and Oklahoma v. Texas, 260 U.S. 606, 43 S.Ct. 221, 67 L.Ed. 428 (1923), “prove such knowledge as is required by the statute” because of their “historical notoriety.” Rec., vol. I, at 32. In its answer to the cross-petition of the United States, Defendant Farmers Union Cooperative summarized the Government’s position on this point as an assertion that the Oklahoma v. Texas cases “established that the United States claimed title to all of *704the so-called South Half of the Red River lands ... throughout the entire length of that portion of the Red River constituting the division line between the State of Oklahoma and the State of Texas, sufficient to invoke the operation of 28 U.S.C. § 2409a(f) .... ” Rec., vol. I, at 40. Farmers Union then denied this contention, alleging the inapplicability of the Oklahoma v. Texas decisions because they specifically indicate that the title issues therein were being decided exclusively on the language of the particular conveyances and treaties involved in those cases.
The Government does not assert that the appellees or their predecessors “knew” of the Government’s claim, only that they “should have known” because of the “notoriety” of the Oklahoma v. Texas decisions. In other words, it is the Government’s position that those cases gave constructive notice of a claim by the United States. The trial judge implicitly disposed of this contention when he held for appellees on the merits. He noted that the Oklahoma v. Texas cases were confined to the express language of the relevant treaties and patents governing the conveyances in those cases, and held that the patent in this case, in view of the common law rules of construction, simply does not support the Government’s argument. Indeed the Government admits in its brief on appeal that the Oklahoma v. Texas cases do not support the position it took below on the merits.
In sum, Bradford and the Johnson defendants asserted jurisdiction under the statutory scheme of 28 U.S.C. § 2409a, the Government questioned that jurisdiction solely on the basis of its interpretation of two cases, and the district court concluded that those cases do not support a claim by the Government. We agree with the district court. It was not necessary to “try” the issue of jurisdiction in any evidentiary sense. The issue was purely one of law as to whether those cases could give notice of the Government’s claim, thereby triggering the twelve-year period specified in 28 U.S.C. § 2409a(f). We must conclude as a matter of law that Bradford and the Johnson defendants carried their burden to establish jurisdiction.
II.
The Government argues for the first time on appeal that the appellees’ ’ands are not now and never have been riparian. This is an audacious argument in view of the Government’s concession in its answer, cross-petition and stipulation of facts to both the riparian nature of the lands at issue and appellees’ ownership to the middle of the riverbed. Indeed the Government’s entire position in the trial court was grounded upon the riparian nature of these lands. The Government now seeks to have this court hold everything accomplished below for naught, and to permit wholly new factual and legal contentions to be injected into the litigation at this late stage of the proceedings.
“It is the general rule, of course, that a federal appellate court does not consider an issue not passed upon below.” Singleton v. Wulff, 428 U.S. 106, 120, 96 S.Ct. 2868, 2877, 49 L.Ed.2d 826 (1976); accord, Neu v. Grant, 548 F.2d 281, 287 (10th Cir. 1977); United States v. Immordino, 534 F.2d 1378, 1381 (10th Cir. 1976). The Supreme Court has explained that this rule is “essential in order that parties may have the opportunity to offer all the evidence they believe relevant to the issues ... [and] in order that litigants may not be surprised on appeal by final decision there of issues upon which they have had no opportunity to introduce evidence.” Hormel v. Helvering, 312 U.S. 552, 556, 61 S.Ct. 719, 721, 85 L.Ed. 1037 (1941).
This court has pointed out that the rule is particularly applicable where the party wishing to raise the new issue on appeal invited the alleged error below. See Neu v. Grant, 548 F.2d at 287. In this case, the Government’s claim and its stipulations were founded on the riparian character of the lands. Appellees were therefore justified in believing that this issue was settled and that no evidence showing the riparian nature of the lots was necessary. The *705Government offers no reason for its failure to raise the issue below other than to admit that it erroneously chose to rely exclusively upon the Oklahoma v. Texas cases to support its theory of relief. The Supreme Court has definitively stated that “[t]he Government ... may lose its right to raise factual issues of this sort ... when it has made contrary assertions in the courts below, when it has acquiesced in contrary findings by those courts, or when it has failed to raise such questions in a timely fashion during the litigation.” Steagald v. United States, - U.S. -, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981). The Government’s contention on appeal that it is entitled to the entire riverbed is particularly egregious with respect to the Bradfords, who gave up their claim to the south half of the riverbed in reliance on the Government’s admission in its answer that the Bradfords owned the north half.
Under all of these circumstances, a gross injustice would be worked upon these appel-lees if we disregarded an established principle of appellate review and required the entire suit to be relitigated simply because the Government lost the first time around. Even were we to permit relitigation, it would be futile because the Government could not prevail upon the new theory it wishes to assert. In view of the lengthy treatment by the dissent of this theory, some observations on its lack of merit are appropriate.
III.
The Government seeks to avoid the effect of the common law principles applicable to conveyances of riparian lands as set forth by this court in Choctaw & Chickasaw Nations v. Seay, 235 F.2d 30 (10 Cir. 1956). To do so, it now contends that the lots at issue here are not riparian and never have been. The dissent apparently agrees, finding persuasive the fact that the Red River bed normally contains very little water.
However, the Government itself established the riparian nature of the lots at issue here, and indeed of all the lots in Oklahoma bounded by the bed of the Red River, when it made the official plat and survey which is incorporated by reference into the descriptions contained in the original patents. The riverbed was as dry then as it is now.2 If the Government had believed at that time that the riverbed was too dry to form a riparian boundary with the adjoining land, it could have surveyed the entire riverbed into whole lots right across to the border of Texas. Instead, the Government survey and plat divided the land adjoining the riverbed into fractional lots having as a boundary the meander line of the Red River. Thus the Government clearly considered these lots to be riparian when it drew up the plat because it showed them to be bounded by a natural watercourse. See United States v. 1,629.6 Acres of Land, 503 F.2d 764, 767 (3d Cir. 1974).
An opinion of the Attorney General, dated July 12, 1926, contains further evidence showing the Government’s recognition of the riparian nature of lands adjoining the Red River. That opinion not only discusses ownership of several sections of the riverbed under the doctrine of riparian land, it cites with approval the very rule applied by the trial court here.
The Government incorporated the official survey and plat by reference into the property description of the original patents. *706The patentees were entitled to rely on that plat, which described their lots as riparian. The Government now seeks to repudiate the plat over fifty years after the fact by pointing to a condition which was in existence and well known when the lands were surveyed and patented, namely the usually dry condition of the riverbed. The dissent approves of this procedure even though it would create a conveyance entirely different from the one that was intended by the parties at the time. Such a result ignores fundamental doctrines of property law.
In every case cited by the Government in which the ownership of the Red River bed has been litigated, the lots adjoining the riverbed were accepted without question as being riparian. The Government has cited no case involving the conveyance of lots adjoining the river in which the land was found not to be riparian. The Supreme Court specifically noted the riparian nature of the lands on the north bank, see Oklahoma v. Texas, 258 U.S. 574, 591-97, 42 S.Ct. 406, 413-15, 66 L.Ed. 771 (1921), and applied common law principles to the conveyance of these “riparian tracts.” Id. at 595, 42 S.Ct. at 414. This court has also recognized lands adjoining the Red River bed to be riparian and has likewise applied the appropriate common law rules to determine what land was conveyed by the grant of fractional lots bounded by the river. Seay, 235 F.2d 30. There was no more water in the portions of the Red River involved in those cases than there is in the section of the riverbed at issue here. Those cases are controlling on the issue, and preclude a determination that the lots here are not riparian.
These conveyances are to be construed according to the law of the state of Oklahoma, which embodies the common law. Seay, 235 F.2d at 35. Under the common law of property, when “the grant- or owns the entire bed of the stream, but no part of the upland on the opposite side, in the absence of a clear indication of a contrary intention from the terms of the grant and the attendant circumstances, the grant will be construed to convey to the grantee the entire bed of the stream.” Id. (emphasis added) (footnote omitted). It is undisputed that the Government owned the entire riverbed prior to the conveyance of the original patents. The patents themselves convey the entire lots according to the official survey and plot, and contain no reservation of any interest on the part of the United States. Under the common law the grant must be construed to have conveyed the entire riverbed.
The dissent disregards the application of this common law rule and points instead to two grounds from which it believes an intent by the Government to reserve the riverbed may be inferred: namely, the inclusion in the patent descriptions of only the uplands adjoining the riverbed; and the great magnitude and value of the riverbed when compared to the adjoining land. However, these circumstances fall far short of a clear indication of an intent to reserve the riverbed.
With regard to the first ground, the court in Seay pointed out:
“It has been the policy of the Federal government, from its origin, in disposing of the public land bordering on non-navigable streams to measure the price to be paid for it by the quantity of upland granted and to make no charge for land under the bed of a stream. To carry out that policy, meander lines are run in surveying fractional portions of land bordering upon non-navigable rivers, not as boundaries of the tracts, but for the purpose of defining the sinuosities of the banks of the stream and to ascertain the quantity of land in the fractions for which a purchaser is to be charged.”
235 F.2d at 35-36 (emphasis added) (footnote omitted). Here, the Government was following its own policy of including in its patent only the measure of the uplands and not the riverbed itself. Thus this fact cannot be construed as any indication of an intent to reserve the riverbed.
The Government’s argument that its intent to reserve title to the riverbed can be inferred from the allegedly general knowledge of the potential value of the riverbed is also without merit. The Government, *707having itself established the riparian nature of the lots in question, knew or should have known at the time of the original conveyances that the only way it could retain title to the riverbed was to expressly reserve it in the patents. That it knew of the value of the riverbed and still failed to specifically reserve it argues more persuasively for an intent to convey than an intent to reserve.
Finally, a brief discussion of Smith v. United States, 593 F.2d 982 (10th Cir. 1979), is in order. In Smith a dispute arose over whether a government grant of riparian lands included accretions occurring before conveyance to the patentee. The general common law rule is that where a lot is shown on a plat to be bounded by the meander line of a river, the actual water line is the boundary and not the line as drawn on the plat. Under this rule, accretions to the uplands pass by the grant. Smith recognized a narrow and carefully drawn exception to this general rule, and held that where substantial accretions occur to riparian lands prior to their conveyance, the line shown on the plat may control over the actual water line. Smith did not address the issue of the ownership of the riverbed itself and its facts are not at all similar to those in the instant case. Because Smith creates an exception to longstanding principles of the common law of property, its value as precedent should be carefully limited to closely parallel fact situations. It is clearly not applicable to the instant litigation and its effect should not be extended by an alleged analogy.
The judgment is affirmed.
*708APPENDIX A



*709APPENDIX B



Area involved in the present action
Portion of the river involved in Oklahoma v. Texas, 258 U.S. 574, 42 S.Ct. 406, 66 L.Ed. 771 (1922)
Portion of the river involved in Choctaw and Chickasaw Nations v. Seay, 235 F.2d 30 (10th Cir., 1956)
[The historical map of the State of Oklahoma is taken from page 226 of Geological Survey Bulletin 1212, entitled Boundaries of the United States and the Several States, by Franklin K. van Zandt, United States Government Printing Office, Washington, D. C., 1966.]

 28 U.S.C. § 2409a(a) provides in relevant part:
“The United States may be named as a party defendant in a civil action under this section to adjudicate a disputed title to real property in which the United States claims an interest, other than a security interest or water rights.”


. “The river has its source in the Staked Plains of northwestern Texas, and from there until it gets well into Oklahoma is within a region where the rainfall is light, is confined to a relatively short period in each year, and quickly finds its way into the river. Because of this the river in the western half of the state does not have a continuous or dependable volume of water. It has a fall of 3 feet or more per mile, and for long intervals the greater part of its extensive bed is dry sand, interspersed with irregular ribbons of shallow water and occasional deeper pools. Only for short intervals, when the rainfall is running off, are the volume and depth of the water such that even very small boats could be operated therein. During these rises the water is swift and turbulent, and, in rare instances, overflows the adjacent land. The rises usually last from one to seven days, and, in the aggregate, seldom cover as much as forty days in a year.”
Oklahoma v. Texas, 258 U.S. 574, 587, 42 S.Ct. 406, 411-12, 66 L.Ed. 771 (1921).